Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Pub. No. 20200142268) in view of Jeon et al. (U.S. Patent Pub. No. 20070018680).
	Regarding claim 1, Shin teaches a display panel driving chip (Shin: para 0003 and para 0008 and Fig. 1, display panel including drivers), comprising: a plurality of gate signal output ports, outputting a plurality of gate signals (Shin: Figs. 2-3, CKL); and a plurality of source signal output ports (Shin: Figs. 2-3, a plurality of DPA), outputting a plurality of source signals (Shin: Figs. 2-3, a plurality of 171). 
However, Shin does not explicitly teach wherein the source signal output ports and the gate signal output ports are interleaved.
Jeon teaches wherein the source signal output ports and the gate signal output ports are interleaved (Jeon: Fig. 1, 192, 194, 186, 184, 150, 160, 198, 188, etc).

They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin in view of the teachings of Jeon so as to provide an LCD panel capable of simplifying testing and manufacturing methods thereof, for example, by obviating the conventional shorting bars and the corresponding shorting bar removing process (Jeon: para 0012).				Regarding claim 2, the combination teaches wherein at least one of the gate signal output ports is disposed between two of the source signal output ports (Jeon: Figs. 1-2).												Regarding claim 3, the combination teaches source signal output ports is disposed between two of the gate signal output ports (Jeon: Figs. 1-2).
Regarding claim 4, the combination teaches wherein the gate signal output ports are respectively coupled to a plurality of connecting lines of a display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the connecting lines pass through a display area of the display panel and are respectively coupled to a plurality of gate lines of the display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and an arrangement direction of the connecting lines located in the display area is the same with an arrangement direction of a plurality of source lines of the display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the source signal output ports are coupled to the source lines (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2).
Regarding claim 6, the combination teaches a gate driving circuit, coupled to the gate signal output ports (Jeon: para 0014, Driver IC pacakage; Shin: Figs. 1-2), and generating the gate signals; and a source driving circuit, coupled to the source signal output ports, and generating the source signals (Jeon: para 0014, Driver IC pacakage; Shin: Figs. 1-2).
Regarding claim 7, this claim is similarly rejected based on the same rationale as claim 1.
Regarding claim 8, the combination teaches wherein the display panel driving chips drive the display areas, respectively, and the gate signal output ports of the display panel driving chips are respectively coupled to a plurality of gate lines of the corresponding display areas (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the source signal output ports of the display panel driving chips are respectively coupled to a plurality of source lines of the corresponding display areas. 
Regarding claim 10, the combination teaches wherein the gate signal output ports are respectively coupled to a plurality of connecting lines of the display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the connecting lines pass through the display areas of the display panel and are respectively coupled to a plurality of gate lines of the display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and an arrangement direction of the connecting lines located in the display areas is the same with an arrangement direction of a plurality of source lines of the display panel (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the source signal output ports are coupled to the source lines (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2).
Regarding claims 11-12, these claims are similarly rejected based on the same rationale as claims 2-3.
Regarding claim 13, this claim is similarly rejected based on the same rationale as claim 1 (see above rejection of claims 1 and 4).
Regarding claim 14, this claim is similarly rejected based on the same rationale as claim 1 (see above rejection of claims 1 and 4).
Regarding claims 15-16, these claims are similarly rejected based on the same rationale as claims 2-3.
Regarding claim 17, the combination teaches wherein the at least one display panel driving chip drives the at least one display area, respectively (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the gate signal output ports of the at least one display panel driving chip are respectively  coupled to the gate lines of the at least one corresponding display area via the connecting lines (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2), and the source signal output ports of the at least one display panel driving chip are respectively coupled to the source lines of the at least one corresponding display area (Jeon: para 0014 and Fig. 1; Shin: Figs. 1-2).
Allowable Subject Matter
Claims 5, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/           Primary Examiner, Art Unit 2628